Title: To James Madison from Elisha Copeland Jr., 6 September 1823
From: Copeland, Elisha Jr.
To: Madison, James


        
          Sir
          Boston 6 Sept. 1823
        
        I have the pleasure of handing you enclosed a Letter & Invoice recd. this morning from our friends mess. Dodge & Oxnard of Marseilles. I have entered the articles at the Custom House; Shall receive them & follow, with much pleasure, your orders respecting them. Very respectfully Sir Your Obt. H. Sevt.
        
          E. Copeland junr
        
      